In a proceeding pursuant to article 78 of the CPLR, the appeal is from a judgment of the Supreme Court, Kings County, dated ¡September 24, 1968, which (.1) vacated appellant’s order dated June 10, 1968, canceling petitioner’s special on-premises liquor license, and (2) substituted therefor a 60-day suspension of the license, with credit for the 53 days during which petitioner’s *930premises were closed prior to the institution of this proceeding. Judgment modified, on ¡the law, by (1) striking out all the decretal provisions therein which direct that the penalty should be a 60-day suspension of petitioner’s license, with credit for 53 days, and (2) adding a provision thereto remitting the matter to appellant for further proceedings not inconsistent with the views herein set forth. As so modified, judgment affirmed, without costs. In our opinion, petitioner’s plea of “ No contest with an explanation ” was ambiguous. He thought he was not pleading guilty to the charge, whereas appellant has claimed the plea constituted an admission of guilt. In the interests of justice, appellant’s determination should stand annulled and the matter remitted to appellant to enable petitioner to answer the charge by denying it and be accorded a full hearing on the merits before appellant, at which hearing petitioner may make a complete explanation of the facts. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.